Exhibit 10.60


TEMPUR SEALY INTERNATIONAL, INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
Restricted Stock Unit Award Agreement
[Name]
This Restricted Stock Unit Award Agreement (this “Agreement”), dated as of
January 4, 2019, is between Tempur Sealy International, Inc., a corporation
organized under the laws of the State of Delaware (the “Company”), and the
individual identified above (the “Recipient”).
1.Award of Restricted Stock Units. Pursuant and subject to the Company’s Amended
and Restated 2013 Equity Incentive Plan (as the same may be amended from time to
time, the “Plan”), the Company grants the Recipient an award (the “Award”) for
______ restricted stock units (“Restricted Stock Units”), each representing the
right to a share of the common stock, par value $0.01 per share (the “Common
Stock”), of the Company (the “Stock”) on and subject to the terms and conditions
of this Agreement. This Award is granted as of January 4, 2019 (the “Grant
Date”) and is not intended to qualify as a Qualified Performance-Based Award.
2.    Rights of Restricted Stock Units. If the Company declares and pays a
dividend or other distribution with respect to the outstanding Common Stock
(collectively “Stock Payments”) at or before the issuance of the Stock to the
Recipient pursuant to Section 4(g), then the Company shall pay to the Recipient,
at the time it delivers the Stock pursuant to Section 4(g) (the “Delivered
Shares”), the Stock Payments that would have been paid on the Delivered Shares
had they been outstanding at the time the Stock Payments were made. In no event
will any Stock Payment be paid to the Recipient prior to delivery of Delivered
Shares, and if the Restricted Stock Units do not vest for any reason then no
Stock Payments will ever be paid with respect thereto and all rights thereto
will be forfeited. Except for the contingent rights described in the preceding
sentence, unless and until the vesting conditions of the Award have been
satisfied and the Recipient has received the shares of Stock in accordance with
the terms and conditions described herein, the Recipient shall have none of the
attributes of ownership with respect to such shares of Stock.
3.    Vesting Period and Rights; Taxes; and Filings.
(a)    Vesting Period and Rights. The Award will vest in four equal installments
on the first four anniversaries of the Grant Date (each “Vesting Date”), unless
the Award terminates or vests earlier in accordance with Section 4 or 5 hereof.
Subject to the provisions of Sections 4 and 5 below, any vesting is subject to
the Recipient continuing to be employed by the Company or an Affiliate of the
Company on the applicable Vesting Date. Any Restricted Stock Units that have
been vested as described above are referred to herein as “Vested RSUs”.
(b)    Taxes. The Recipient is required to provide sufficient funds to pay all
withholding taxes. Pursuant to the Plan, the Company shall have the right to
require the Recipient to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) attributable to the Award
awarded




--------------------------------------------------------------------------------

Exhibit 10.60


under this Agreement, including without limitation, the award or lapsing of
stock restrictions on the Award. The obligations of the Company under this
Agreement shall be conditional on satisfaction of all such withholding
obligations and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Recipient. However, in such cases Recipient may elect, subject to any reasonable
administrative procedures for timely compliance established by the Committee, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold a portion of the shares of Stock to be issued under the
Award to satisfy the Recipient’s tax obligations. The Recipient may only elect
to have shares of Stock withheld having a Market Value on the date the tax is to
be determined equal to at least the minimum statutory total withholding taxes
arising upon the vesting of the Award or such higher amount approved by the
Committee. If the Recipient has not submitted an election on or before the
thirtieth (30) day prior to a Vesting Date, Recipient shall be deemed to have
elected to have shares withheld from the shares of Stock to be issued under the
Award to satisfy the Recipient’s tax obligation in an amount equal to the
minimum statutory total withholding taxes. All elections shall be irrevocable,
made in writing, signed by the Recipient, and shall be subject to any
restrictions or limitations that the Committee deems appropriate. In addition,
if shares of Stock are withheld as provided above, in lieu of issuing a
fractional share of Stock as a result of such withholding the Company will pay
cash to the Recipient in an amount equal to the Market Value of such fractional
share.
(c)    Filings. The Recipient is responsible for any filings required under
Section 16 of the Securities Exchange Act of 1934 and the rules thereunder.
4.    Termination of Employment. If the Recipient’s employment with the Company
or an Affiliate of the Company terminates prior to the fourth anniversary of the
Grant Date, including because the Recipient’s employer ceases to be an
Affiliate, the right to the Restricted Stock Units and the Stock shall be as
follows, subject to the terms of the Employment Agreement:
(a)    Death. If the Recipient dies, the Restricted Stock Units granted
hereunder will vest immediately and the person or persons to whom the
Recipient’s rights shall pass by will or the laws of descent and distribution
shall be entitled to receive all of the Stock with respect thereto.
(b)    Long-Term Disability. If the Company or an Affiliate of the Company
terminates the Recipient’s employment as a result of long-term disability
(within the meaning of Section 409A of the Code), the Restricted Stock Units
granted hereunder will vest immediately and Recipient shall be entitled to
receive all of the Stock with respect thereto.
(c)    By the Company For Cause or By the Recipient Without Good Reason. If the
Recipient ceases to be an employee of the Company or an Affiliate of the Company
due to the Recipient’s termination by the Company or such Affiliate For Cause or
if the Recipient resigns or otherwise terminates his or her employment without
Good Reason, including by any Retirement that is not an Approved Retirement or
the Recipient’s voluntary departure, the Recipient’s right to the unvested
Restricted Stock Units and the Stock issuable thereunder shall be forfeited, no
Stock shall be issued and the Restricted Stock Units shall be cancelled. The
terms “For Cause”, “Good Reason”, “Retirement” and “Approved Retirement” are
defined below.




--------------------------------------------------------------------------------

Exhibit 10.60


(d)    By the Company Other Than For Cause or By the Recipient for Good Reason.
If the Recipient ceases to be an employee of the Company or an Affiliate of the
Company due to the Recipient’s termination by the Company or such Affiliate
other than For Cause, by his or her resignation for Good Reason, or due to
Recipient’s employer ceasing to be an Affiliate (in the absence of a Change of
Control), the Recipient’s right to the unvested Restricted Stock Units and the
Stock issuable thereunder shall be forfeited, no Stock shall be issued and the
Restricted Stock Units shall be cancelled.
(e)    Approved Retirement. In the event of the Recipient’s Approved Retirement,
the Committee (or any person delegated authority to act on its behalf in respect
of the matter) may at its discretion consent to the continued vesting in
accordance with Section 3 hereof (notwithstanding such Approved Retirement)
until the third anniversary of the date of such Approved Retirement of all or
part of the unvested Restricted Stock Units on such date, in which case
Recipient’s right to the unvested Restricted Stock Units and the Stock issuable
thereunder that would not vest upon or prior to such anniversary shall be
forfeited, no Stock shall be issued and the Restricted Stock Units shall be
cancelled at the time of such Approved Retirement. Notwithstanding the
foregoing, no continued vesting shall occur, no Stock shall be issued and all of
Recipient’s rights to the unvested Restricted Stock Units and related Stock
issuable thereunder shall be forfeited, expire and terminate at the time of such
Approved Retirement unless (i) the Company shall have received a release of all
claims from the Recipient (a “Release and Waiver”) (and said Release and Waiver
shall have become irrevocable in accordance with its terms) prior to the next
applicable Vesting Date (or if earlier, the deadline established in the form of
Release and Waiver delivered by the Company to Recipient for execution) and (ii)
the Recipient shall have complied with the covenants set forth in Section 10 of
this Agreement. If and to the extent the Committee shall for any reason decline
to consent to continued vesting on the Recipient’s Approved Retirement, then the
provisions of subsection (c) above shall instead apply.
(f)    Definitions. As used in this Agreement:
(i)    “Approved Retirement” shall mean any Retirement of the Recipient the
Committee determines in its sole discretion shall be treated as an “Approved
Retirement” for purposes of this Agreement;
(ii)    “Change of Control” shall have the meaning set forth in the Plan,
provided, that no event or transaction shall constitute a Change of Control for
purposes of this Agreement unless it also qualifies as a change of control for
purposes of Section 409A of the Code;
(iii)    “Employee”, “employment”, “termination of employment” and “cease to be
employed,” and other words or phrases of similar import, shall mean the
continued provision of substantial services to the Company or any of its
Affiliates (or the cessation or termination of such services) whether as an
employee, consultant or director;
(iv)    “Employment Agreement” shall mean the Employment and Non-Competition
Agreement, dated as of ____________, ______ , between the Company and Employee,
as amended and in effect from time to time;




--------------------------------------------------------------------------------

Exhibit 10.60


(v)    “For Cause” shall have the meaning assigned to such term in the
Employment Agreement; and
(vi)    “Good Reason” shall have the meaning assigned to such term in the
Employment Agreement; and
(vii)    “Retirement” shall mean the voluntary termination of the Recipient’s
employment with the Company or any of its Subsidiaries or Affiliates on or after
reaching the minimum age of fifty-five (55); provided, however, that the sum of
the Recipient’s age plus years of service (counting whole years only) must equal
at least sixty-five (65) and provided further that there is no basis for the
Company to terminate the Recipient For Cause at the time of Recipient’s
voluntary termination.
(g)    Payment. In all cases, payment (i.e., issuance of the Stock and payment
of any applicable Stock Payments as provided in Section 2) with respect to any
Vested RSUs shall be made promptly and, in any event, within twenty (20) days
following the applicable Vesting Date or the date of any accelerated vesting as
described in Section 4(a), Section 4(b) or Section 4(d) above. For this purpose,
Restricted Stock Units continuing to vest on account of (i) a termination of
employment by the Company or its Affiliates other than For Cause, (ii)
Recipient’s resignation for Good Reason, (iii) Recipient’s employer ceasing to
be an Affiliate (in the absence of a Change of Control) or (iv) an Approved
Retirement, shall continue to vest as provided above only if the Company has
received the required Release and Waiver, but delivery of the Stock and payment
of any applicable Stock Payments as provided in Section 2 on or after the next
applicable Vesting Date pursuant to this paragraph (g) shall not obviate the
need to comply with the covenants contained in Section 10 until the Covenant
Termination Date in order to retain the Stock then delivered.
5.    Change of Control Provisions. (a) If a Change of Control occurs, the
provisions of Section 9(b) of the Plan shall apply, except that for purposes of
such provisions the terms “For Cause” and “Good Reason” shall have the meanings
set forth in this Agreement.
(b)    The Company (or any successor organization) may require the Recipient to
enter into a restricted stock unit award agreement that replaces this Agreement
and reflects the terms described above.
6.    Other Provisions.
(a)    This Award of Restricted Stock Units does not give the Recipient any
right to continue to be employed by the Company or any of its Affiliates, or
limit, in any way, the right of the Company or its Affiliates to terminate the
Recipient’s employment, at any time, for any reason not specifically prohibited
by law.
(b)    The Company is not liable for the non-issuance or non-transfer, nor for
any delay in the issuance or transfer of any shares of Stock due to the
Recipient upon the Vesting Date (or, if vesting of the Restricted Stock Units is
accelerated pursuant to Section 4 or 5, such earlier date) with respect to
vested Restricted Stock Units which results from the inability of the Company to
obtain, from each regulatory body having jurisdiction, all requisite authority
to issue or transfer




--------------------------------------------------------------------------------

Exhibit 10.60


shares of common stock of the Company if counsel for the Company deems such
authority necessary for the lawful issuance or transfer of any such shares.
Acceptance of this Award constitutes the Recipient’s agreement that the shares
of Stock subsequently acquired hereunder, if any, will not be sold or otherwise
disposed of by the Recipient in violation of any applicable securities laws or
regulations.
(c)    The Award, the Restricted Stock Units and entitlement to the Stock are
subject to this Agreement and Recipient’s acceptance hereof shall constitute the
Recipient’s agreement to any administrative regulations of the Committee of the
Board. In the event of any inconsistency between this Agreement and the
provisions of the Plan, the provisions of the Plan shall prevail.
(d)    All decisions of the Committee upon any questions arising under the Plan
or under these terms and conditions shall be conclusive and binding, including,
without limitation, those decisions and determinations to adjust the Restricted
Stock Units made by the Committee pursuant to the authority granted under
Section 8.4(d) of the Plan.
(e)    Except as provided in Section 6.4 of the Plan, no right hereunder related
to the Award or these Restricted Stock Units and no rights hereunder to the
underlying Stock shall be transferable (except by will or the laws of descent
and distribution) until such time, if ever, that the Stock is earned and
delivered.
7.    Incorporation of Plan Terms. This Award is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to
Section 8 of the Plan, “Adjustment Provisions”, and the limitations on the
Company's obligation to deliver Stock upon vesting set forth in Section 10 of
the Plan, “Settlement of Awards”. Capitalized terms used but not defined herein
shall have the meaning assigned under the Plan. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the provisions of
the Plan shall control.
8.    Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof and shall be binding upon and inure to the
benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of the
Recipient. This Agreement may be executed in one or more counterparts all of
which together shall constitute one instrument.




--------------------------------------------------------------------------------

Exhibit 10.60


9.    Tax Consequences.
(a)    The Company makes no representation or warranty as to the tax treatment
of this Award, including upon the issuance of the Stock or upon the Recipient’s
sale or other disposition of the Stock. The Recipient should rely on his or her
own tax advisors for such advice. Notwithstanding the foregoing, the Recipient
and the Company hereby acknowledge that both the Recipient and the Company may
be subject to certain obligations for tax withholdings, social security taxes
and other applicable taxes associated with the vesting of the Restricted Stock
Units or the Stock by the Recipient pursuant to this Agreement. The Recipient
hereby affirmatively consents to the transfer between his or her employer and
the Company of any and all personal information necessary for the Company and
his or her employer to comply with its obligations.
(b)    All amounts earned and paid pursuant to this Agreement are intended to
be paid in compliance with, or on a basis exempt from, Section 409A of the
Code.  This Agreement, and all terms and conditions used herein, shall be
interpreted and construed consistent with that intent.  However, the Company
does not warrant all such payments will be exempt from, or paid in compliance
with, Section 409A.  The Recipient bears the entire risk of any adverse federal,
state or local tax consequences and penalty taxes which may result from payments
made on a basis contrary to the provisions of Section 409A or comparable
provisions of any applicable state or local income tax laws.
10.    Certain Remedies.
(a)    If at any time prior to the later of (y) the last day of the two (2) year
period after termination of the Recipient’s employment with the Company and its
Affiliates and (z) the last Vesting Date (the later of such days being the
“Covenant Termination Date”), any of the following occur:
(i)    the Recipient unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;
(ii)    the Recipient accepts employment or a consulting or advisory engagement
with (A) any Competitive Enterprise (as defined in Section 10(c)) of the Company
or its Affiliates, or (B) any Significant Retailer (as defined in Section
10(d)), or the Recipient otherwise engages in competition with the Company or
its Affiliates;
(iii)    the Recipient acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Recipient’s new employer to recruit or employ, an employee of the Company or any
Affiliate without the Company’s written consent;
(iv)    the Recipient fails to protect and safeguard while in his or her
possession or control, or surrender to the Company upon termination of the
Recipient’s employment with the Company or any Affiliate or such earlier time or
times as the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise,




--------------------------------------------------------------------------------

Exhibit 10.60


of the Company and its Affiliates and any copies, in whole or in part thereof,
whether or not prepared by the Recipient;
(v)    the Recipient solicits or encourages any person or enterprise with which
the Recipient has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them;
(vi)    the Recipient takes any action or makes any statement, written or oral,
that disparages the business, products, services or management of Company or its
Affiliates, or any of their respective directors, officers, agents, or
employees, or the Recipient takes any action that is intended to, or that does
in fact, damage the business or reputation of the Company or its Affiliates, or
the personal or business reputations of any of their respective directors,
officers, agents, or employees, or that interferes with, impairs or disrupts the
normal operations of the Company or its Affiliates; or
(vii)    the Recipient breaches any confidentiality obligations the Recipient
has to the Company or an Affiliate, the Recipient fails to comply with the
policies and procedures of the Company or its Affiliates for protecting
confidential information, the Recipient uses confidential information of the
Company or its Affiliates for his or her own benefit or gain, or the Recipient
discloses or otherwise misuses confidential information or materials of the
Company or its Affiliates (except as required by applicable law); then
(1)    this Award shall terminate and be cancelled effective as of the date on
which the Recipient entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;
(2)    any Stock acquired and held by the Recipient pursuant to the Award during
the Applicable Period (as defined below) may be repurchased by the Company at a
purchase price of $0.01 per share; and
(3)    any after-tax proceeds realized by the Recipient from the sale of Stock
acquired through the Award during the Applicable Period or realized from the
receipt of Stock Payments pursuant to Section 2 shall be paid by the Recipient
to the Company.
(b)    The term “Applicable Period” shall mean the period commencing on the
later of the date of this Agreement or the date which is one (1) year prior to
the Recipient’s termination of employment with the Company or any Affiliate and
ending on the Covenant Termination Date.
(c)    The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Recipient. At any time the Recipient may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise. Such determination




--------------------------------------------------------------------------------

Exhibit 10.60


will be made within fourteen (14) days after the receipt of sufficient
information from the Recipient about the enterprise, and the determination will
be valid for a period of ninety (90) days from the date of determination.
(d)    The term “Significant Retailer” means those retailers identified in
Appendix A hereto under the heading “RETAILERS.” The Recipient acknowledges that
the Significant Retailers may now or in the future compete directly or
indirectly with the Company, and that, whether or not a Significant Retailer
competes directly with the Company, the Recipient because of his or her
knowledge of the industry and his or her knowledge of confidential information
about the Company’s commercial relationships with many large retailers,
including one or more of the Significant Retailers, could damage the Company’s
competitive position and business if he worked with a Significant Retailer in
any of the capacities described above.
11.    Right of Set Off. By executing this Agreement, the Recipient consents to
a deduction from any amounts the Company or any Affiliate owes the Recipient
from time to time, to the extent of the amounts the Recipient owes the Company
under Section 10 above, provided that this set-off right may not be applied
against wages, salary or other amounts payable to the Recipient to the extent
that the exercise of such set-off right would violate any applicable law. If the
Company does not recover by means of set-off the full amount the Recipient owes
the Company, calculated as set forth above, the Recipient agrees to pay
immediately the unpaid balance to the Company upon the Company’s demand.
12.    Nature of Remedies.
(a)    The remedies set forth in Sections 10 and 11 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.
(b)    The Company shall be entitled to place a legend on any certificate
evidencing any Stock acquired upon vesting of this Award referring to the
repurchase right set forth in Section 10(a) above. The Company shall also be
entitled to issue stop transfer instructions to the Company’s stock transfer
agent in the event the Company believes that any event referred to in
Section 10(a) has occurred or is reasonably likely to occur.
13.    Clawback Policy. The Recipient acknowledges receipt of a copy of the
Company’s Clawback Policy, and acknowledges and agrees that all shares of Stock
issued under this Agreement will be subject to the Clawback Policy or any
amended version thereof and any other clawback policy adopted by the Board of
Directors of the Company, in each case to the extent the Clawback Policy or any
other clawback policy applies by its terms to the Recipient. By accepting this
Award, the Recipient agrees that he or she is obligated to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
any Award or amounts paid under the Plan subject to clawback pursuant to the
Clawback Policy or any such other clawback policy. Such cooperation and
assistance shall include, but is not limited to, executing, completing and
submitting any documentation necessary to recover or recoup any Award or amounts
paid under the Plan from the Recipient’s accounts, or pending or future
compensation or Awards.




--------------------------------------------------------------------------------

Exhibit 10.60


[Remainder of page intentionally left blank]



In Witness Whereof, the parties have executed this Restricted Stock Unit Award
Agreement as a sealed instrument as of the date first above written.
TEMPUR SEALY INTERNATIONAL, INC.
 
By:
 
Name:
Bhaskar Rao
Title:
Executive Vice President and Chief Financial Officer
 
RECIPIENT
 
 
Recipient signature
 
[Name]
Name of Recipient








Appendix A


Competitive Enterprises of the Company and its Affiliates
Ace
AH Beard
Auping
Ashley Sleep
Aviya
Bedshed
Better Bed
Bohus
Botafogo
Boyd
Bruno
Carpe Diem
Carpenter
Carolina Mattress
Casper
Cauval Group
Chaide & Chaide
Classic Sleep Products
Coin
Colunex
Copel
Comforpedic
Comfort Group
Comfort Solutions
COFEL group
Correct
De Rucci
Diamona
Doremo Octaspring
Dorelan
Dreams
Drommeland
Dunlopillo
Duxiana
Eastborne
El Corte Ingles
Eminflex
Englander
Eve
Falafella
Flex Group of Companies
Foamex
Forty Winks
Furniture Villge
France Bed
Future Foam
Harrisons
Harvey Norman Group
Hastens
Helix Sleep
Hilding Anders Group
Hyundai Retail Group
Hypnos
IBC
Jysk Group
KayMed
King Koil
Kingsdown
Koala
Lady Americana
Land and Sky
Leesa Sleep
Leggett & Platt
Lo Monaco
Lotte Retail Group
Luna
Lutz Group
Magniflex
Metzler
Myers
Nature’s Sleep (GhostBed)
Optimo
Ortobom
Per Dormire
Purple, Inc.
Natura
Natures Rest
Park Place
Permaflex
Pikolin Group
Recticel Group
Relyon
Restonic
Reverie
Rosen
Rowe
Saatva
Sapsa Bedding
Select Comfort
Serta and any direct or indirect parent company
Silentnight
Simba
Simmons Company/Beautyrest and any direct or indirect parent company
Sinomax
Sleep Innovations
Sleepmaker
Spring Air
Steinhoff
Sterling
Stobel
Swiss Comfort
Swiss Sense
Tediber
Therapedic
Tuft and Needle
Whisper



RETAILERS


Ashley
Innovative Mattress Solutions
Mattress Firm/Steinhoff
Sleepy’s
Wayfair





